ORDER
PER CURIAM:
In 2009, Kenneth Auman was pulled over while driving in the City of Independence. He was given five traffic citations. After he was found guilty of the infractions in the municipal court, Auman requested, and was granted, a trial de novo in the circuit court. In July of 2011, Auman was tried before a jury and found guilty of four of the five traffic infractions, and assessed fines. Auman appeals. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).